Dismissed and Opinion filed September 19, 2002








Dismissed and Opinion filed September 19, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00769-CV
____________
 
PARKS MANAGEMENT GROUP, INC., TERRY R. PARKS, and
TSP DEVELOPMENT, LTD., Appellants
 
V.
 
LANDFILL MARKETING CONSULTANTS, INC. and 
IMRE SZEKELYHIDI, Appellees
 

 
On
Appeal from the 125th District Court
Harris
County, Texas
Trial
Court Cause No. 00-45493
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed April 24, 2002.  The notice of appeal was filed on July 22,
2002.  To date, the filing fee of $125.00
has not been paid.  No proper affidavit
of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
August 22, 2002, the Court issued an order stating that unless appellants paid
the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




The filing fee has not been paid, and appellants have not
responded to the Court=s order of August 22, 2002.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 19, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).